Case 2:18-cv-01517-JLR Document 28 Filed 03/27/19 Page 1 of 26

 

.|>.w

\]O\

10
ll
12
13

14`

15
16
17
18
19
20
21
22
23
24
25
26
27

 

The Honorable J ames L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

ACD DISTRIBUTION, LLC,
No. 2: l 8-cv-0l5 l 7-JLR
Plaintiff,
STIPULATED
v. PROTECTIVE ORDER

WIZARDS OF THE COAST LLC,

Defendant.

 

l. PURPOSES AND LIMITATIONS-

Discovery in this action is likely to involve production of confidential, proprietary, or
private information for which special protection may be warranted Accordingly, the parties
hereby stipulate to and petition the Court to enter the following Stipulated Protective Order. The
parties acknowledge that this agreement'is consistent with LCR 26(c). lt does not confer blanket
protection on all disclosures or responses to discovery, the protection it affords from public
disclosure and use extends only to the limited information or items that are entitled to confidential
treatment under the applicable legal principles, and it does not presumptively entitle parties to
file confidential information under seal.

2. “CONFIDENTIAL” MATERIAL

“Confidential” material shall include information contained or disclosed in any materials7
including documents or portions thereof; interrogatories, requests for admission, requests for
production of documents, and answers and responses thereto; deposition testimony and

transcripts ; and any tangible things that a party believes is coanential and should be designated

sTH>ULATED PRoTECTI\/E oRDER Davis W"ightTf€main€ LLP

LAW OFFICES
(No. 2218-cv~01517-JLR) - l 920 Fiah Avenue, sum 3300
seatrie,wA 98104-1610
206.622.3150 main- 206.757.7700 m

 

 

 

Case 2118-cv-01517-.JLR Document 287 Filec| 03/27/19 j Page 2 of 26

 

10
11
1`2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

as “CONF]DENTIAL.” l\/laterial so designated may include the following categories of
information:

(a) confidential pricing and availability information of Defendant’s products;

(b) contracts and license agreements-between Defendant and/or Plaintiff and its
commercial partners;

(c) documents and communications regarding marl<eting, inventory, pricing, or
distribution strategy, the disclosure of which could result in competitive harm; and

(d) Defendant’s and/or Plaintiff’ s revenue, costs, income, or profitability

By identifying particular categories of information above, neither party concedes or
stipulates to the relevance or admissibility of such evidence, and expressly reserves all
obj ections, including objections to the collection or production in discovery of such materials
3~ M

The protections conferred by this agreement cover not only confidential material (as
defined above), but also (l) any information copied or extracted from confidential material; (2)
all copies, excerpts, summaries, or compilations of confidential material; and (3) any testirnony,
conversations, or presentations by parties or their counsel that might reveal confidential material.

However, the protections conferred by this agreement do not cover information that is in
the public domain or, without contravening any portion of this Stipulated Protective Order,
becomes part of the public domain through trial or otherwise
4. ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

4.l Basic Principles. A receiving party may use confidential material that is disclosed
or produced by another party or by a non-party in connection with this case only for prosecuting,
defending, or attempting to settle this litigation Confidential material may be disclosed only to
the categories of persons and under the conditions described in this agreement Confidential
material must be stored and maintained by a receiving party at a location and in a secure manner

that ensures that access is limited to the persons authorized under this agreement

sriPULATED PRoTECTi\/E oRDER Davis Wri@hf Tr€mame LLP
LAW OFFICES

(No. 2 : l S-cv-Ol 5 l 7-]LR) - 2 920 rain Avenue, suite 3300

Seattle, WA 98104-1610
206.622.3150 main - 206.757.7700 fax

 

 

 

Case 2:18-cv~01517-JLR Document 28 Filecl 03/27/19 Page 3 of 26

 

10
ll
12
13
14
15
16
17
18
19
20
21

22.

23
24
25
26
27

 

 

4.2 Disclosure of “CONFIDENTLAL” Information or ltems. Unless otherwise
ordered by the Couit or permitted in writing by the designating party, a receiving party may
disclose any material designated as “CONFIDENTLAL” only to:

(a) the receiving party’s counsel of record in this action, any employed (“in-
house”) counsel of either party directly involved in overseeing and/or participating in this action,
and any employees of counsel to whom it is reasonably necessary to disclose the information for
this litigation;

(b) the officers, directors, and employees of the receiving party to whom
disclosure is directly necessary for this litigation;

(c) experts and consultants to whom disclosure is reasonably necessary for
this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
A); 7

(d) the Court, Couit personnel, and court reporters and their staff;

(e) copy or imaging services retained by counsel to assist in the duplication
of “CONFIDENTIAL” material, provided that counsel for the party retaining the copy or imaging
service instructs the service not to disclose any “CONFIDENTIAL” material to third parties and
to immediately return all originals and copies of any “CONFIDENTIAL” material;

(f) 4 during their depositions, witnesses in the action to whom disclosure is
reasonably necessary and who have signed the “Acknowledginent and Agreement to Be Bound”
(Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
transcribed deposition testimony or exhibits to depositions that refer to, describe, or otherwise
disclose “CONFIDENTIAL” material must be separately bound by the court reporter and may
not be disclosed to anyone except as permitted under this agreement;

(g) the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information

43 Filing Confidential l\/laterial. Before filing “CONFDENTML” material or

discussing or referencing such material in court filings, the filing party shall confer with the

STIPU'LATED PROTECTIVE ORDER DaViS Wrighf Tr€m@»i!l€ LLP

LAW OFFICES
(N 0 ._ 2218-cv-01517-JLR) - 3 920 Fiiih Avenue, suing 3300
semie, wA 98104-1610
206.622.3150 main- 206.757.7700 fax

 

 

 

Case 2:18-cv-01517-JLR Document 28 Filed 03/27/19 Page 4 ot 26

 

NO\

00

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

designating party, in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the
designating party will remove the “CONFIDENTIAL” designation, whether the document can
be redacted, or whether a motion to seal or stipulation and proposed order is warranted During
the meet and confer process, the designating party must identify the basis for sealing the specific
confidential information at issue, and the filing party shall include this basis in its motion to seal,
along With any objection to sealing the information at issue. Local Civil Rule 5(g) sets forth the
procedures that must be followed and the standards that will be applied when a party seeks
permission from the court to file material under seal. A party who seeks to maintain the
confidentiality of its information must satisfy the requirements of Local Civil Rule 5(g)(3)(B),
even if it is not the party filing the motion to seal. Failure to satisfy this requirement will result
in the motion to seal being denied, in accordance with the strong presumption of public access to
the Court’s files.
5. DESIGNATING PROTECTED MATERIAL

5.l Exercise of Restraint and Care in Designating l\/faterial for Protection. Each party
or non-party that designates information or items for protection under this agreement must take
care to limit any such designation to specific material that qualifies under the appropriate
standards The designating party must designate for protection only those parts of material,
documents, items, or oral or written communications that qualify, so that other portions of the
material, documents, items, or communications for which protection is not warranted are not
swept unjustifiany within the ambit of this agreement

l\/Iass, indiscriminate, or routinized designations are prohibited Designations that are
shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
unnecessarily encumber or delay the case development process or to impose unnecessary
expenses and burdens on other parties) expose the designating party to sanctions

If it comes to a designating party’s attention that information or items that it designated
for protection do not qualify for protection, the designating party must promptly notify all other

parties that it is withdrawing the mistaken designation

ST]PULATED PROTECTIVE ORDER DaViS Wright Trcmain€ LLP
LAW Oi=i=icES

(No.`2:18-cv-01517-.TLR) - 4 920 Fiiih Avenue, suits 3300

Seattle, WA 98104-1610
206.622.3150 main ~ 206.757.7700 fax

 

 

 

Case 2:16-cv-01517-JLR Document 28 Filed 03/27/19 Page 5 of 26

 

10
11
12
13
14
15
16
17
is
19
20
21
22
`23
24
25
26
27

5.2 Manner and Timing of Designations. Except as otherwise provided in this
agreement, or as otherwise stipulated or ordered, disclosure or discovery material that qualifies
for protection under this agreement must be clearly so designated before or when the material is
disclosed or produced `

(a) Inforrnation in documentary form: (e.g., paper or electronic documents
and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
proceedings). The designating party must zifo the term “CONFIDENTIAL” to each page that
contains confidential material If only a portion or portions of the material on a page qualiies
for protection, the producing party also must clearly identify the protected portion(s) (e.g., by k
making appropriate markings in the margins).

(b) Testimonv given in deposition or in other pretrial or trial proceedings The
parties and any participating non-parties must identify on the record, during the deposition,
hearing, or other proceeding, all protected testimony, without prejudice to their right to so
designate other testimony after reviewing the transcript Any party or non-party may, within
fifteen days after receiving a deposition or other hearing transcript, designate portions of the
transcript, or exhibits thereto, as ”CONFIDENTIAL.” lf a party or non-party desires to protect
confidential information at trial, the issue should be addressed during the pre-trial conference

(c) Other tangible items: The producing party must affix in a prominent place
on the exterior of the container or containers in which the information or item is stored the term
“CONFIDENTIAL.” lf only a portion or portions of the information or item warrant protection,
the producing party, to the extent practicable, shall identify the protected portion(s).

5.3 lnadvertent Failures to Designate. If timely corrected,' an inadvertent failure to
designate qualified information or items does not, standing alone, waive the designating party’s
right to secure protection under this agreement for such material. Upon timely correction of a
designation, the receiving party must make reasonable efforts to ensure that the material is treated

in accordance with the provisions of this agreement

sTiPULATED PRorECrivE oRDER Davis Wfigbf Tremine LLP
LAW OFFICES

(No. 2:18-CV-01517-JLR) - 5 920 Fiah Av¢mue, suite 3300
seame, wA 93104-1610
206,622.3150 main~ 206.757.7700 fair

 

 

 

 

Case 2:18-cv-01517-.JLR Document 28 Fi!ed 03/27/19 Page 6 of 26

 

 

OO\lO\

10
11
12
13
14
15
16
17
is
19
20
21
22
23
24
25
26
27

 

5.4 “Attomeys’ Eves Only.” 'The parties shall have the right to further designate
Confidential l\/[aterial or portions thereof as “ATTORNEYS’ EYES ONLY.” This designation
may be made on a good faith belief that such Confidential Material contains highly-confidential
trade secrets relating to business strategy, research, development, pricing, regulatory, or
commercial information, the disclosure of which to an employee, officer, director, consultant,
contractor, or shareholder of any other Party or any of its affiliates would create a risk of injury
to the designating party’s business Disclosure of such Confidential Material designated as
“ATTORNEYS ’ EYES ONLY” shall be limited to the persons listed in, and in accordance With,
Section 4.2(a), (c), (d), and (g). Disclosure may also be made to those persons listed in, and in
accordance with, Section 4.2(e) if the designating party consents to disclosure All other
provisions in this Stipulated Protective Order applicable to Confidential Material designated as
“CONFIDENTIAL” shall be applicable to confidential material designated as “ATTORNEYS’
EYES ONLY.”

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any party or non-party may challenge a designation of
confidentiality, including “ATTORNEYS’ EYES ONLY,” at any time Unless a prompt
challenge to a designating party’s confidentiality designation is necessary to avoid foreseeable,
substantial unfaimess, unnecessary economic burdens, or a significant disruption or delay of the
litigation, a party does not waive its right to challenge a confidentiality designation by electing
not to mount a challenge promptly after the original designation is disclosed

6.2 l\/feet and Confer. The parties must make every attempt to resolve any dispute
regarding confidential designations without court involvement Any motion regarding
confidential designations or for a protective order must include a certification, in the motion or
in a declaration or affidavit, that the movant has engaged in a good faith meet and confer
conference with other affected parties in an effort to resolve the dispute without court action.
'fhe certification must list the date, manner, and participants to the conference A good faith

effort to confer requires a face-to-face meeting or a telephone conference

sTrPULATED PRoTECTivE oRDER Davis WLI:§Vh;;FrI:§Sm€ LLP
(No. 2:1 8-cV-01 517~JLR) - 6 920 i=iaii Avenue, suite 3300
Seattle, WA 98104-1610
206.622.3150 main ' 206.757.7700 fax

 

 

 

Case 2:18-cv-01517-.JLR Document 28 Filed 03/27/19 Page 7 of 26

 

 

.|>

\OOO\]O\U!

10
11
12
13
14
_15
16
17
18
19
20
21
22
23
24
25
26
27

 

_6.3 Judicial Intervention. If the parties cannot resolve a challenge without court
intervention, the designating party may file and serve a motion to retain confidentiality under
Local Civil Rule 7 (and in compliance with Local Civil Rule S(g), if applicable). The burden of
persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
other parties) may expose the challenging party to sanctions All parties shall continue to
maintain the material in question as confidential until the court rules on the challenge
7 . PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED fN OTHER

LITIGATION

lf a party is served with a subpoena or a court order issued in other litigation that compels
disclosure of any information or items designated in this action as ‘_‘CONFIDENTIAL,” that party
must:

(a) promptly notify the designating party in writing and include a copy of the
subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order to
issue in the other litigation that some or all of the material covered by the subpoena or order is
subject to this agreement Such notification shall include a copy of this agreement; and

(c) cooperate with respect to all reasonable procedures sought to be pursued
by the designating party whose confidential material may be affected
8. UNAUTHORIZED DISCLOSURE OF PROTECTED l\/LA,TERIAL

If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
material to any person or in any circumstance not authorized under this agreement, the receiving
party must immediately (a) notify in writing the designating party ‘of the unauthorized
disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
(c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
this agreement, and (d) request that such person or persons execute the “Acknowledgment and

Agreement to Be Bound” that is attached hereto as Exhibit A.

sTrPULATED PRoTECTIvE oRDER Davis Wrishf Tr@“win@ LLP
LA O C S
(NO. 2218-CV-015l7-.TLR) - 7 920 Fiah yvenii:l since 3300
Seanle, WA 98104-1610
2064622,3150 main - 206.757.7700 fax

 

 

 

Case 2:18-cv-01517-JLR Document 28 Filed 03/27/19 Page 8 of 26

 

 

.[>

\lOtU\

10
11
12
13
14
15
16
17
is
19
20
21
22
23
24
25
26
27

 

9. INADVERTENT PRODUCTION OF .PRIVILEGED OR OTHERWISE PROTECTED

MATERIAL

When a producing party gives notice to receiving parties that certain inadvertently
produced material is subject to a claim of privilege or other protection, the obligations of the
receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
provision is not intended to modify whatever procedure may be established in an e-discovery
order or agreement that provides for production without prior privilege review. The parties agree
to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein
10. NON TERMINATION AND RETURN OF DOCUl\/[ENTS y

Within 60 days after the termination of this action, including all appeals, each receiving
party must return all Confidential Material to the producing party, including all copies, extracts
and summaries thereof. Alteinatively, the parties may agree upon appropriate methods of
destruction

Notwithstanding the requirements of this provision, however, a party’s outside counsel
of record is not required to delete copies of “CONFIDENTIAL” or “ATTORNEYS’ EYES
ONLY” material that may reside on their respective finn’s email archive or electronic back-up
systems, provided reasonable measures are taken to ensure the continued confidentiality of such
materials In addition, each party’s counsel of record is entitled to retain one archival copy of all
documents filed with the court, trial, deposition, and hearing transcripts, correspondence
deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
work product, even if such material contains Confidential l\/laterial.

The confidentiality obligations imposed by this agreement shall remain in effect until a
designating party agrees otherwise in writing or a court orders otherwise

IT IS SO STlPULATED, THROUGH COUNSEL OF RECORD.

//

//

//

sriPULATED PRorECrrvE oRDER Da""S W"ight Tfemai“e LL"
LAW OFF IC E S

(No. 2218-cV-01517-JLR) - 8 920F111hAvenue, suire3300
seenie,WA 93104_1610
206.622.3150 main4 206.757,7700 m

 

 

 

Case 2:18-cv-01517-JLR Document 28 Filed 03/27/19 Page 9 of 26

 

 

c><)1 \i'o\

©

10

11'

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

//
//
//
//
//

DATED this 27th day of l\/larch, 2019.

STIPULATED PROTECTIVE ORDER
(No. 2:18-cV-01517-JLR) - 9

DAVIS WRIGHT TREMAINE LLP
Attorneysfor Wizards ofth Coast LLC

By /s/ James Harlan Corning
J ames E. Howard, WSBA #37259
J ames Harlan Corning, WSBA #45177
920 Fifth Avenue, Suite 3300
Seattle, WA 98104-1610
Telephone: 206.622.3150
Fax: 206.757.7700

Email: JirnHoward@dwt.com
lamesComiiig§w;dwt. com

QUARLES & BRADY LLP
Attorneysfor Plainti]j€A CD Distribution LLC

By /s/Emilv Logan Stedman
Daniel l\/f. Janssen (Pro Hac Vice)
Emily Logan Stedman (Pro Hac Vz'ce)
411 East Wisconsin Avenue, Suite 2400
l\/filwaukee, WI 53202
Telephone: 414.277.5000
Fax: 414.271.3552
Email: daniei.ianssen@quarles.com

emilv.stedman@quarles.coni

WILLIAMS KASTNER & GIBBS, PLLC
Attorneysfor Plaintijj’/l CD Distribution LLC

By /s/P. Arley Harrel

P. Arley Harrel, WSBA #05170

William T. Hansen, WSBA #5153 5

601 Union Street, Suite 4100

Seattle, WA 98101

Telephone: 206.628-6600

Fax: 206.628-6600

Email: aharrei@wiiliamskastner.com
whansen@williamskastner.com

 

Davis Wright Treinaine Lll>
LAW OFFICEs
920 Fifth Avenue, Suite 3300
Seattle, WA 98104-1610
206.622.3150 main ' 206.757.7700 fax

 

 

 

Case 2:18-cV-01617-JLR Docurnent 28 Filed 03/27/19 Page 10 of 26

 

 

.1>

\IO\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

QLER
PURSUANT TO STIPULATION, IT IS SO ORDERED.
lT IS FURTHER ORDERED that pursuant to Fed R. Evid 5 02(d), the production of any
documents in this proceeding shall not, for the purposes of this proceeding or any other federal
or state proceeding, constitute a waiver by the producing party of any privilege applicable to
those documents, including the attorney-client privilege, attorney work-product protection, or

any other privilege or protection recognized by law.

DATED: f\ee\\ \; zo\Ci

 

Honor ble J ames L. Robart
Unite States District Court Judge

 

sTiPULATED PRorECrivE oRDER Davis “;j§h;;rl:l;ain@ LLP
(NO. 2218-CV-01517-]LR) - 10 920 Fiah Avenue, stare 3300
Seartle, WA 98104-1610
206.622.3150 main - 206.757.7700 fax

 

 

 

Case 2118-cv-01617-JLR Document 28 Filed 03/27/19 Page ll of 26

 

 

.PUJ

\]O`\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

EXHIBIT A
ACKNOWLEDGl\/IENT AND AGREEl\/.[ENT TO BE BOUND
1, [print or type full name], of

[print or type full address], declare under penalty

 

of perjury that 1 have read in its entirety and understand the Stipulated Protective Order that was
issued by the United States District Court for the Western District of Washington on
[date] in the case of ACD Distribution, LLC v. Wizards of the Coast, LLC,
No. 2:18-cv-01517-JLR. 1 agree to comply with and to be bound by all the terms of this
>Stipulated Protective Order and 1 understand and acknowledge that failure to so comply could
expose me to sanctions and punishment in the nature of contempt 1 solemnly promise thatl will
not disclose in any manner any information or item that is subject to this Stipulated Protective
Order to any person or entity except in strict compliance with the provisions of this Order.'
1 further agree to submit to the jurisdiction of the United States District Court for the
Western District of Washington for the purpose of enforcing the terms of this Stipulated
Protective Order, even if such enforcement proceedings occur after termination of this action.

Date:

 

City and State where sworn and signed:

 

 

Printed name:

Signature:
STIPULATED PROTECTIVE ORDER DHVI`S W;r:§/h; ;::1;1:11119 LLP
(No. 2:18-cv-01517-11_R) - 11 1 920 Fifih Avem\e, suite 3300

Seattle,WA 98104~1610
206.622.3150 main ~ 2064757.7700 fax

 

 

